Title: Thomas Jefferson to Elizabeth Trist, 1 June 1815
From: Jefferson, Thomas
To: Trist, Elizabeth House


          My dear Madam Poplar Forest June 1. 15.
          I duly recieved your letter, the date of which I cannot quote because I have it not with me: but I joined you sincerely in the joy expressed on the transactions at New Orleans. they were to me infinitely pleasing to me because they proved that the people there were faithful to the Union, that the place could be defended, & that Kentucky and Tenissee would fly to it’s defence. of the maneuvres you suggested for surrendering the place I had not before heard, but they are a key to General Jackson’s energetical measures. nobody is more zealous than myself for the supremacy of the law under circumstances which admit appeal to it, and where it’s dilatory proceedings may be relied on alone for the public safety. but in the presence of an enemy to propose to take men out of the ranks and even the General from the head of them by a Habeas corpus, is to use the law not for the safety but the destruction of the nation, and merely as a cloak for delivering it up to an enemy. however, all has ended gloriously, and all should now make friends. I confess that this Whorra! with which we closed the war doubled my relish for the peace. but what is next? Bonaparte returned, recieved with open arms, the Bourbons expelled, and the other powers preparing to take from France the right of self government, and to prescribe a ruler to them. I am certainly no friend to Bonaparte. he was an Usurper; but if he becomes the choice of the people, a regard for our own rights dictates respect for theirs, and a wish for their success. our maxim however should be not to intermeddle in the affairs of Europe; to consider ourselves as belonging to an American system, distinct from the European in it’s interests and objects, connected with their commerce but not with their quarrels. but whether England will permit us to be clear of their wars is the doubt. governed by common sense she would do it; but governed by her merchants the interests of the nation will be sacrificed to theirs. I shall not wonder therefore to see the orders of council renewed, impressments resumed, and war of course forced upon us. they will force us, as they have forced France to become a nation of souldiers, and themselves will become victims of the might here, as of that they provoked in France. I would rather it should be otherwise, that we should remain in peace, and they continue to be an unit among the balancing powers of Europe. but this is not subject to our will; we must submit to the destinies, & without anticipating evils which perhaps may never happen, let us turn from politics, and turn to our neighbors. your friends mr and mrs Divers are in as good health as usual. I dined with them on peas the 29th of April. here our first peas were the 29th of May. which shews the inattention here to the cheapest, pleasantest, & most wholsome part of comfortable living. the family of Monticello is all well, and cherish your friendship with affection. it is increased by Jefferson’s marriage. we have had a deep affliction in the loss of Peter Carr. he was a kind of circulating cement to our neighborhood, and has left a void which can hardly be filled up. be so good as to present me respectfully to mr & mrs Gilmer and to be assured of my constant & affectionate friendship
          Th: Jefferson
        